J-S30012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW PAVERETTE                          :
                                               :
                       Appellant               :   No. 1121 EDA 2018

                   Appeal from the PCRA Order March 14, 2018
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No(s): CP-XX-XXXXXXX-2010


BEFORE: PANELLA, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED FEBRUARY 26, 2020

        Matthew Paverette appeals from the order dismissing his petition for

relief filed pursuant to the Post Conviction Relief Act (“PCRA”)1 without a

hearing. We previously remanded this case for the PCRA court to clarify the

status of Paverette’s counsel. The court responded by appointing substitute

counsel, who has since filed a 1925(b) statement that raises the same two

issues included in Paverette’s brief. Therefore, we now address Paverette’s

issues on the merits, and find them to be waived and without merit.

        On June 28, 2013, after a jury trial, Paverette was convicted of

aggravated assault, conspiracy to commit aggravated assault, carrying

firearms in public in Philadelphia, and possession of an instrument of crime.


____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-S30012-19


The trial court sentenced him to an aggregate ten to twenty years’

imprisonment. We affirmed Paverette’s judgment of sentence, and our

Supreme Court denied allowance of appeal.

       In December of 2016, Paverette filed a timely pro se PCRA petition.

Counsel was appointed, but later filed a Turner/Finley2 “no-merit” letter, in

which he requested permission to withdraw and asserted that he found

Paverette’s claim for relief was “wholly frivolous” after conducting an

independent review. The trial court issued a Rule 907 notice to Paverette

advising him that the court intended to dismiss his PCRA petition without

hearing, and subsequently dismissed the petition.

       Paverette filed a timely, pro se notice of appeal and a pro se Rule

1925(b) statement. On October 1, 2019, we remanded the case to the PCRA

court to clarify counsel’s status, as we could not determine from the record if

defense counsel had been formally permitted to withdraw. We directed the

PCRA court to

       review the record and determine if counsel complied with all
       necessary requirements for withdrawal. If the court determines
       counsel has complied, the court shall ensure that an order
       permitting counsel to withdraw is included in the certified record.

       If counsel has not complied, the court must, in its discretion,
       either deny counsel permission to withdraw or appoint substitute
       counsel to represent Paverette. In either event, counsel will be


____________________________________________


2 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -2-
J-S30012-19


      allowed to file a Rule 1925 statement of matters complained of on
      appeal.

      If Paverette moves to proceed pro se despite the availability of
      counsel, the PCRA court must hold a Grazier hearing.

Commonwealth v. Paverette, 1121 EDA 2018, at 5 (Pa. Super., filed

10/1/2019) (unpublished memorandum). The docket reflects that substitute

counsel, Daniel Anthony Alvarez, Esquire, was appointed on October 28, 2019

and filed a new 1925(b) statement on December 15, 2019. We find Paverette’s

appeal is now properly before us.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled. We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Presley,

193 A.3d 436, 442 (Pa. Super. 2018) (citation omitted). The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record. See Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa.

Super. 2001). Moreover, a PCRA court may decline to hold a hearing on the

petition if the PCRA court determines that petitioner’s claim is patently

frivolous and is without a trace of support in either the record or from other

evidence. See Commonwealth v. Jordan, 772 A.2d 1011, 1014 (Pa. Super.

2001).

      Paverette, in his counseled 1925(b) statement, asserts the same issues

he raised in his previously filed pro se statement – that trial counsel was

ineffective (1) for failing to attend a mandatory pretrial conference and failing


                                      -3-
J-S30012-19


to participate in discovery, and (2) for failing to file a pretrial motion to

suppress the affidavit of probable cause to support the arrest warrant.

      We find Paverette’s first issue waived for not being preserved. The

general rule in Pennsylvania is that a defendant should wait until collateral

review to raise ineffective assistance of counsel claims. Commonwealth v.

Grant, 813 A.2d 726, 738 (Pa. 2002). Thus, the failure to raise such a claim

on direct appeal will not waive the claim. Id. However, the claim will be waived

after a defendant has had the opportunity to raise the matter on collateral

review and has failed to avail himself of the opportunity. Id.

      To properly preserve new, non-PCRA counsel ineffectiveness claims, a

petitioner must seek leave to amend his petition. See Commonwealth v.

Rykard, 55 A.3d 1177, 1192 (Pa. Super. 2012). In Rykard, this Court found

a new, non-PCRA counsel ineffectiveness claim waived when raised for the

first time in the Petitioner’s response to the PCRA court’s Rule 907 notice. Id.

Here, Paverette did not raise this issue until even later, in his Rule 1925(b)

concise statement.

      Paverette’s inclusion of a new ineffectiveness claim in his Rule 1925(b)

concise statement did not preserve the issue. This matter could have, and

should have, been raised in his initial PCRA petition, along with his other

ineffectiveness claims, or in an amended petition. Since he did not preserve

the revised argument, we conclude he has waived this claim.




                                     -4-
J-S30012-19


      In Paverette’s second issue, he claims trial counsel was ineffective for

failing to file a pretrial motion to suppress the affidavit of probable cause to

support the arrest warrant. As Paverette preserved this issue in his pro se

PCRA petition, we will address the matter on its merits.

      With respect to claims of ineffective assistance of counsel, we begin with

the presumption that counsel is effective. See Commonwealth v. Spotz, 18
A.3d 244, 259-60 (Pa. 2011). To prevail on an ineffectiveness claim, a

petitioner must plead and prove, by a preponderance of the evidence, three

elements: “(1) the underlying legal claim has arguable merit; (2) counsel had

no reasonable basis for his action or inaction; and (3) [the petitioner] suffered

prejudice because of counsel's action or inaction.” Id., at 260 (citations

omitted).

      In assessing a claim of ineffectiveness, when it is clear that appellant

has failed to meet the prejudice prong, the court may dispose of the claim on

that basis alone, without a determination of whether the first two prongs have

been met.     See Commonwealth v. Travaglia, 661 A.2d 352, 357 (Pa.

1995); see also Commonwealth v. O’Bidos, 849 A.2d 243, 249 (Pa. Super.

2004) (noting that failure to satisfy any prong of the ineffectiveness test

requires dismissal of the claim). “Counsel cannot be deemed ineffective for

failing to pursue a meritless claim.” Commonwealth v. Loner, 836 A.2d 125,

132 (Pa. Super. 2003) (en banc).




                                      -5-
J-S30012-19


       “Prejudice is established if there is a reasonable probability that, but for

counsel’s errors, the result of the proceedings would have been different. A

reasonable probability is a probability sufficient to undermine confidence in

the outcome.” Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super.

2013) (en banc) (citations and internal quotation marks omitted).

       Paverette bases his entire argument on a five minute discrepancy in the

probable cause affidavit which he categorizes as a “material misstatement.”

Appellant’s Brief, at 11.3 Specifically, he notes that Detective Park Deayoung,

who submitted the affidavit, averred that the complainant identified Paverette

“approximately at 11:55pm on May 11, 2010,” despite the photo array not

being printed until May 12, 2010.

       First, as the qualifier “approximately” was used in stating the time that

the victim identified Paverette, we do not find it to be a misstatement. It is

clear from our review of the record that some of the photo arrays were printed

prior to midnight and at least one of them just after midnight. We find this

minimal difference in time is accounted for by the use of “approximately.”

Further, we conclude Paverette cannot prove he suffered prejudice as even



____________________________________________


3 Counsel was appointed in October of 2019 and filed a new 1925(b) statement
in December of 2019. However, the record indicates that counsel has not
attempted to file an amended brief, or any other document, in this matter in
the last two and a half months. As counsel merely reiterated the exact same
issues in his 1925(b) statement as Paverette previously raised in his pro se
appeal, we will address Paverette’s issues based on the arguments raised in
his pro se brief.

                                           -6-
J-S30012-19


without the photo array in question, the affidavit included a description given

by the victim of the defendant which matches Paverette and the victim

independently identified Paverette in court. Thus, we find Paverette’s second

issue is without merit and trial counsel was not ineffective for not pursuing a

meritless claim. See Travaglia, at 357; see also Loner, at 132.

      In light of the foregoing, our review of this matter demonstrates that

the record supports the PCRA court’s denial of relief and is free from legal

error and abuse of discretion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/20




                                     -7-